DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
 Response to Amendment
The amendment filed on 08/11/2021 has been entered. As indicated in the amendment: Claim 5 is amended, Claim 9 is cancelled, Claim 12 is newly added, Claims 1 – 4  and 10 – 11  remain withdrawn. Thus claims 5 – 8 and 12 are currently pending. Applicant’s remarks/arguments regarding the obviousness rejection made to the claims under 35 U.S.C. 103 in the Final Rejection dated 06/15/2021 have been fully considered (see “Response to Arguments” section) and the following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 – 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (WO 2019/042730 A1), here in after called Kessler, in view of Riquelme et al. (US 2020/0180077 A1, priority date 08/09/2017), here in after called Riquelme, in further view of Oh et al. (US 2019/0003029 A1), and here in after called Oh.
Regarding claim 5, Kessler discloses a method for manufacturing an aluminum-coated blank (a method for laser beam welding of one or more steel sheets that have a coating made of aluminum, (0002)), comprising: aligning two or more aluminum-coated steel sheets such that an edge of one of the aluminum-coated steel sheets faces an edge of the other aluminum- coated steel sheet (plates 1, 2 made of steel! of aluminum coating 4 are arranged in such a way that their edges to be welded together lie against one another as a butt joint, (0057)); and providing a filler wire to the facing portions of the aluminum-coated steel sheets (filler wire 17 facing plates 1 and 2, FIG. 1), and melting the facing portions of the aluminum-coated steel sheets and the filler wire by laser beam irradiation from a laser head to form a joint (melting the butting portions of the facing plates 1 and 2 together with the austenite wire 11 to produce a homogenized weld pool 9 or weld seam, (0086 and Fig. 1)), wherein the steel sheets are joined together by irradiating a laser beam so as to form a pattern at a predetermined angle with respect to a direction in which the joint is formed (the geometry of the laser beam weld seam is recorded, and that the oscillation of laser beam is varied as a function of the recorded geometry of the Laser weld seam, (0034 and 0035)), the laser beam has a frequency of about 100 to 1,500 Hz (the oscillation frequency of the laser beam is preferably in the range from 200 Hz to 1.2 kHz, (0029)) and a power of about 1 to 20 kW (the laser system delivers a power, in the range from 5 to 6 kW, (0075)) the joint is formed at a speed of about 15 to 120 mm/sec (the laser beam welding takes place at a welding speed of more than 4 m/min (67 mm/sec), preferably in the range from 5 to 8 m/min (83 mm/sec to 133 m/sec), (0031)), each of the aluminum-coated steel sheets comprises: a base steel sheet comprising an amount of about 0.01 to 0.5 wt% of carbon (C), an amount of about 0.01 to 1.0 wt% of silicon (Si), an amount of about 0.5 to 3.0 wt% of manganese (Mn), an amount of greater than O but not greater than about 0.05 wt% of phosphorus (P), an amount of greater than 0 but not greater than about 0.01 wt% of sulfur (S), an amount of greater than O but not greater than about 0.1 wt% of aluminum (Al), and the balance of iron (Fe) and other inevitable impurities (base material has the following composition: 0.10 to 0.50 wt.-% C, max. 0.40 wt.% Si, 0.50 to 2.00 wt.% Mn, max. 0.025% by weight P, Max. 0.010% by weight S, max. 0.60 wt.%, Cr, max. 0.50 wt%> Mo, Max. 0.050 wt. %, Ti, 0.0008 to 0.0070 wt.% B, and min. 0.010 wt.-%, Al, balance Fe and unavoidable impurities (0039 and 0040)), and a coating layer comprising aluminum (Al) and formed on at least one surface of the base steel sheet (an aluminum coating layer 4 of the steel sheets 1, 2 has an aluminum content in the range of 70 to 90%, by weight, (0073)), wherein the joint comprises a composition comprising an amount of about 0.2 to 2.0 wt% of aluminum (Al) based on the total weight of the composition, the composition does not form ferrite (local aluminum concentrations greater than 1.2 wt % in the weld pool which creates a ferritic structure is eliminated by providing an electric arc during the welding process, (0012)) at a temperature equal to or greater than the highest Ac3 temperature among Ac3 temperatures of the two or more aluminum-coated steel sheets (the welding process(hot forming) is carried out by heating to an austenitizing temperature (e.g. approx. 900 to 950 ° C), (0070)), here the highest AC3 temperature is interpreted to be the temperature at which the aluminum coated steel plates are transformed into austenite phase),  wherein the frequency of the laser beam, the radius of the laser beam and the speed at which the joint is formed satisfy a relationship represented by the following Equation 1:                         
                            
                                
                                    f
                                     
                                    X
                                     
                                    r
                                
                                
                                    v
                                
                            
                        
                    α  ≥ 1 wherein α is 0.7, f is the frequency (Hz) of the laser beam, r is the radius (mm) of the laser  (Kessler discloses a frequency (f) = in the range from 200 Hz to 1.2 kHz, (0029) and an welding speed(V) = in range from 5 to 8 m/min (83 mm/sec to 133 mm/sec), (0031), the laser beam from the laser beam head 5 can be focused by focusing lens 7, (0113)) with without explicitly disclosing the radius(mm) of the laser beam (r)when focused by the focusing lens 7 ).
	Kessler does not explicitly discloses a specific r- radius (mm) and an area fraction of aluminum segregation in the joint is 5% or less. 
However, Riquelme that teaches a method for laser welding aluminum coated steel substrates (0002), also teaches a welding frequency between 400-1500 Hz (0029, 0060), welding speed/rate ranging from 1 to 10 m/min (16.67 mm/sec to 166.67 mm/sec) , (0038, 0060) and laser beam diameter of 0.2 mm to 1mm (0056) which gives a radius range of 0.1 mm to 0.5 mm, plugging the values of (f) =900 Hz, (r)= 0.4mm and (v) = 90 mm/sec. in equation 1, (900 sec1 * 0.4mm/ 90mm*sec1) ^ 0.7= 3.1 which is ≥ 1, hence, equation 1 is satisfied, and an area fraction of aluminum segregation in the joint is 5% or less (It has been found that the preferred high welding frequencies are able to dilute the aluminum throughout the weld zone (homogenize) in such a way that concentrations of aluminum in the weld joint  is always below 5% in particular below 3%, more particularly below 1%, (0061), here, the meaning of “area fraction of aluminum segregation in the joint” is considered to be the acceptable amount of deviation from uniform/homogeneous occurrence of aluminum in the weld joint, since the specification only discloses it as a percentage and no specific meaning or unit is disclosed throughout the disclosure) .
The advantage laser welding in the selected ranges of frequency, speed and laser beam radius is to keep low aluminum concentration without creating intermetallic compounds in the weld joint that results in strong weld joint (0060, 0061 and 0062).

Kessler in view of Riquelme still does not explicitly disclose a base steel sheet comprising an amount of greater than 0 but not greater than about 0.001 wt% of nitrogen (N) and a coating weight of 20 to 100 g/ m2.
However, Oh that teaches an aluminum coated steel sheet mainly used for automotive members, (0001), also teaches a base steel sheet comprising an amount of greater than 0 but not greater than about 0.001 wt% of nitrogen (N) (a base steel sheet comprising 0.001% to 0.02% of Nitrogen (N), (0057)) and an aluminum coating weight of 20 to 100 g/ m2 (a coating of aluminum(Al) as a main component within the range of 30 g/m2 to 130 g/m2 on each side of a steel sheet, (0087)).
The advantage of aluminum coated steel sheet of base steel comprising about 0.001% nitrogen (N) and an aluminum coating weight of 20 to 100 g/m2 is to provide a steel sheet with high coating adhesion, high hydrogen embrittlement resistance and spot weldability that can be used as an automotive member having crashworthiness (0039).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of laser welding aluminum coated steel sheets disclosed by Kessler in view of Riquelme to include base steel comprising about 0.001% nitrogen (N) and an aluminum coating weight of 20 to 100 g/m2 in order to provide a steel sheet with high coating adhesion, high hydrogen embrittlement resistance and spot weldability that can be used as an automotive member having crashworthiness as taught in Oh. 
Regarding claim 6, Kessler in view of Riquelme in further view of Oh teaches the method of claim 5, wherein, after the aluminum-coated blank is subjected to hot- stamping molding by heating to the Ac3 temperature of the two or more aluminum- coated steel sheets or above, (Hot forming (press hardening), i.e. heating to an austenitizing temperature of approx. 900 to 950 ° C, forming at this temperature and subsequent rapid cooling, Kessler (0070)), and cooling is to about 300 °C or below at a cooling rate of about 10 to 500 °C /sec (the samples were hot formed using a die and were rapidly cooled to room temperature at a cooling rate of 30° C./sec or greater, Oh (0121)), an average hardness of the joint is equal to or greater than an average hardness of the base steel sheet (the steel blanks have a yield strength Re of about 1100 MPa, a tensile strength Rm of about 1,500 to 2,000 MPa and a Breaking strain Aeo of about 5.0% compared to a yield strength Re of preferably at least 300 MPa; its tensile strength Rm is e.g. at least 480 MPa, and its elongation at break Aeo is preferably at least 10% before the heat treatment, Kessler (0069 - 0072), here, comparing the hardness parameters before hot forming with the after, the average hardness of the blank is greater after the hot forming (press hardening)and cooling than before the heat treatment). 
Regarding claim 7, Kessler in view of Riquelme in further view of Oh teaches the method of claim 5, wherein the filler wire comprises an austenite stabilizing element (the filler wire can be elements (e.g. B. Mn, Ni and Cu), which induce the transformation of the steel into an austenitic structure and promote the maintenance of the austenitic transformation in the weld pool, Kessler (0010)).
Regarding claim 8, Kessler in view of Riquelme in further view of Oh teaches the method of claim 5, wherein the pattern is formed by movement of one or more of the coated steel sheets and the laser head during the laser beam irradiation (oscillation of the Laser beam along the coated steel sheets with a line shaped, ring-shaped or polygonal Vibration profile (jet patterns) are favorable for the homogenization of the weld and the reduction of the metallic notch to the base material, Kessler (00323, 0033 and 0034)). 
Regarding claim12, Kessler in view of Riquelme in further view of Oh teaches the method of claim 5.
0 to less than about 900.
However, Riquelme teaches the welding direction arrow (WD) within the median cross section plane (P) and forming an angle α ranging from 0 to 70 degree, preferably from 10 to 50 degree, with respect to the normal direction (N) which is perpendicular to the surface of the welded blanks (0065).
It has been found that this inclination of the laser beam is particularly advantageous in producing a smooth weld seam, especially where the two blanks to be welded and/or the coating thereof have different thicknesses (0065). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the method of claim 5 taught by Kessler in view of Riquelme in further view of Oh to include a pattern angle of the laser beam ranges from about 450 to less than about 900 in order to produce a smooth weld seam, especially where the two blanks to be welded and/or the coating thereof have different thicknesses as taught in Riquelme.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejection under 35 U.S.C. 103 in the Final Rejection dated 06/15/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and a new reference (Riquelme) is introduced to teach the amended limitations of claim 5 and the newly added claim 12 in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761